            Case 3:19-cv-00802-M Document 1-1 Filed 04/01/19                Page 1 of 1 PageID 8
                                  IPP International U.G. Declaration Exhibit A
                                  File Hashes for IP Address 162.231.213.159

ISP: AT&T U-verse
Physical Location: Keller, TX



Hit Date UTC            File Hash                                         Title
01/06/2019 22:10:20     FB84F005B198570DEBC57B02B615249FA6C669E2          Fashion Show Fucking

01/06/2019 21:58:08     9813E1636AC496680E1120A32C18480590EFD2B0          Threeway Strip Poker

10/13/2018 05:55:58     6A6FC9C13F279FA51EE7F3658A3296F273C7089D          Sexy Surfing Lessons

10/11/2018 11:38:06     761C73E3510E4D50FD82F82EECAC6E8671341092          Our Lucky Day

07/25/2018 00:24:00     F8D11A4D5C5BB3A07DCBB5E150E9E040DFF6E319          Moving Day Sex

06/24/2018 18:01:07     B2A6AFE50E6C569016C5D1B4424CBE0632E5AF28          Puffy Nipple Lovers

06/18/2018 01:33:01     DDBAB366A23DE818C1DCD4F00C4BC42DFA6A49A0 Wet Perfection

06/17/2018 04:42:23     9A90BB3B08FBC81CF4CB979FCFB35A4FE35A755B          Sex For Three By The Sea

06/11/2018 01:36:08     89B1D793636AF77DECDD2D0C433D7419FB328136          XXX Threeway Games

01/22/2018 05:44:52     418612CDA063819CF12372355DCD2C2573FD0337          Truth or Dare

01/15/2018 16:50:07     1D7F77503ECAEB0394329781D7BFC3F76D16326D          Caprice Swaps Cocks


Total Statutory Claims Against Defendant: 11




                                                  EXHIBIT A
NTX3
